DETAILED ACTION
	Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the dimples 210, 215 shown in the drawings appear inconsistent with their description in the specification because it appears that the lines for “210” and “215” point to the same annular recess rather than two dimples.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 167 (disclosed as a bottom end section of the base portion 160 in paragraph 27).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
It appears that the recitation of a “check valve” should be deleted from the title because there doesn’t appear to be any mention of a check valve elsewhere in the disclosure.
It is suggested that the applicant double-check the descriptions of the portions of the valve that tilt and move in a transverse direction relative to the central longitudinal axis of the connector (paragraphs 6, 32, 42-43, 56, and 62) because the descriptions appear to be inconsistent with the drawings and the claims.  
In paragraph 32, it appears that reference number “262” denoting the ridge should be changed to --260--.
Appropriate correction is required.
Claim Objections
Claims 1-12 and 17 are objected to because of the following informalities:  
In claims 11 and 17, as discussed above with regard to the similar objection to the specification, it is suggested that the applicant double-check the claim limitation of “the first end portion of the valve engages against the protrusion such that the second end portion of the valve moves in a direction that is transverse relative to the central longitudinal axis” to ensure it recites the correct end portions of the valve and that it is consistent with the specification.  
In claim 12, line 3, it is suggested that “a proximal end of the valve cavity” be changed to –the proximal end of the valve cavity--, because the structure has an antecedent basis in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2005/0010177).
Regarding claim 1, Tsai discloses in Figs. 1-5 a needleless connector comprising: 
a housing 50, 30 comprising a central longitudinal axis, a body portion 50, and a base portion 30, the body portion comprising an inner surface forming an internal cavity, and a first port (at/with tapered opening 54) forming a first fluid passage to the internal cavity, the base portion 30 comprising a top end section (toward the top of the connector shown in the drawings) and a bottom end section (toward the bottom of the connector shown in the drawings), the top end section comprising a protrusion 35, and the bottom end section comprising a second port (comprising either of the two ports in the base portion 30 separate from the protrusion 35) forming a second fluid passage to the internal cavity; and 
a valve 40 comprising a wall having an inner surface forming a valve cavity, wherein the valve 40 is coupled with the housing 50, 30 such that the protrusion 35 is positioned in the valve cavity, and a proximal end of the protrusion 35 (wherein the proximal direction is toward the top of the connector shown in the drawings) is spaced apart from a proximal end of the valve cavity (especially in the unstressed state of the valve 40, as shown in Fig. 2, like the applicant’s device).
Regarding claim 2, Tsai discloses in Figs. 1-5 that the internal cavity is formed between the first and second ports.  
Regarding claim 3, Tsai discloses in Figs. 1-5 that the proximal end of the protrusion 35 is positioned between the central longitudinal axis and the inner surface of the valve 40 (because the protrusion 35 is a hollow, annular structure that is concentrically positioned in between the central longitudinal axis and the valve 40).  
Regarding claim 4, Tsai discloses in Figs. 1-5 that the valve 40 comprises a first end portion (comprising the bottom portion of the valve 40 shown in the drawings) and a second end portion (comprising the top portion of the valve 40 with sealing end 46), and the valve cavity comprises a first valve cavity (in which the protrusion 35 is disposed) and a second valve cavity (comprising cavity 43), the first valve cavity extending through the first end portion of the valve 40 toward the second end portion of the valve 40, and the second valve cavity extending from the first valve cavity into the second end portion of the valve 40.  
Regarding claim 5, Tsai discloses in Figs. 1-5 that the proximal end of the protrusion 35 (i.e. the top end of the protrusion 35) is positioned in the first valve cavity (i.e. the cavity in the bottom portion of the valve 30).  
Regarding claim 7, Tsai discloses in Figs. 1-5 that the valve 40 comprises a ridge (comprising the central, internal surface of the valve 40 that engages/stops near the protrusion 35 when the valve is compressed, as shown in Fig. 5, like the applicant’s ridge 260 on a similar central, internal surface 262 of valve cavity 262) between the first valve cavity and the second valve cavity, and the proximal end of the protrusion 35 (the top end) is longitudinally aligned with the ridge (in the same manner as the applicant’s device).  
Regarding claim 9, Tsai discloses in Figs. 1-5 that the first valve cavity (in which the protrusion 35 is disposed) comprises a first cross-sectional width and the second valve cavity (comprising cavity 43) comprises a second cross-sectional width, wherein the second cross-sectional width is less than the first cross-sectional width such that a ridge (comprising the central, internal surface of the valve 40 that engages/stops near the protrusion 35 when the valve is compressed, as shown in Fig. 5, like the applicant’s ridge 260 on a similar central, internal surface 262 of valve cavity 262) is formed between the first and second valve cavities.  
Regarding claim 12, Tsai discloses in Figs. 1-5 that the wall of the valve 40 comprises first and second dimples (comprising the two annular recesses shown in the drawings as a part of the “at least one annular constriction 47” disclosed in paragraph 28), and wherein the proximal end of the protrusion 35 (the top end) is between the first and second dimples and a proximal end of the valve cavity (along the central longitudinal axis of the connector).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 10, and 12 (alternatively: 12) are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of White et al. (US 2016/0038701).
Regarding claim 6, Tsai discloses a valve, as previously discussed, but lacks teaching that the wall of the valve along the first end portion (the bottom portion shown) has a lower spring rate than the wall of the valve along the second end portion (the top portion shown).  
White teaches in Figs. 2C-2E and in paragraphs 44-48 that the wall of the valve 570 along the first end portion (the bottom portion shown) has a lower spring rate than the wall of the valve 570 along the second end portion (the top portion shown), because when the valve 570 moves from the closed configuration (Fig. 2C) toward the open configuration (Fig. 2E), the second end portion (top portion of the valve 570 with notches 514A, 514B) begins to collapse after the first end portion (bottom portion of the valve 570 with dimples 580A, 580B) begins to collapse.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai to have the first end portion of the valve (the bottom portion shown) have a lower spring rate than the second end portion of the valve (the top portion shown) so that the first end portion collapses before the second end portion, as White discloses, to ensure that the outlet port in the base portion is opened before the inlet port where the valve is actuated open by the other half of the connector assembly. This helps to ensure a flow path and create a vacuum to draw fluid from the inlet port when the valve is opened, which helps prevent hazardous fluid from reaching any external part of the connector. 
Regarding claim 10, Tsai discloses Tsai discloses in Figs. 1-5 a valve, as previously discussed, but lacks teaching that the first end portion of the valve (bottom portion of the valve 40) collapses before the second end portion of the valve (top portion of the valve 40) when the valve is compressed toward the base portion.  
White teaches in Figs. 2C-2E and in paragraphs 44-48 that when the valve 570 is compressed toward the base portion 569, the first end portion of the valve 570 (the bottom portion shown) collapses before the second end portion of the valve 570 (the top portion shown).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai to have the first end portion of the valve (the bottom portion shown) collapse before the second end portion of the valve (the top portion shown) when the valve is opened, as White discloses, to ensure that the outlet port in the base portion is opened before the inlet port where the valve is actuated open by the other half of the connector assembly.  This helps to ensure a flow path and create a vacuum to draw fluid from the inlet port when the valve is opened, which helps prevent hazardous fluid from reaching any external part of the connector.
Regarding claim 12, Tsai discloses in Figs. 1-5 that the wall of the valve 40 comprises first and second annular recesses, and wherein the proximal end of the protrusion 35 is between the first and second recesses and a proximal end of the valve cavity.  Tsai lacks teaching that the valve comprises first and second dimples, and instead discloses first and second annular recesses. 
White teaches in Figs. 2C-2E that the wall of the valve 570 comprises first and second dimples 580A, 580B on the first end portion of the valve 570 (the bottom portion shown) that facilitate the collapse of the valve 570, like the annular recesses disclosed by Tsai.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the two annular recesses on the first end portion of the valve (the bottom portion shown) disclosed by Tsai to be two dimples, as White teaches, because the two dimples are spaced about the longitudinal axis and on opposite sides of each other, to facilitate the tilt of the second end portion of the valve (the top portion shown) that provides the flow path when the valve is opened, as Tsai shows in Fig. 5.  Furthermore, the stress concentration experienced by bowing around the dimples is less than the annular recesses taught by Tsai.  Around each of the annular recesses taught by Tsai, the valve would bow circumferentially, and therefore experience larger deformation and stress compared to the arcuate bowing that would occur around each dimple taught by White, which are formed on sides of the valve rather than annularly on the valve. 
Claims 8, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Feith et al. (US 5,730,418).
Regarding claim 8, Tsai discloses in Figs. 1-5 that the valve 40 is compressed toward the base portion 30, but lacks teaching that the ridge engages the protrusion when the valve is compressed toward the base portion.    
Feith teaches in Figs. 7-8 that when the valve (comprising the collapsible skirt 571 and end engageable with actuator 590) is compressed toward the base portion of the housing with port 536 (Fig. 8), an inner surface of the valve (i.e. a ridge in a cavity of the valve like the applicant’s ridge 260) engages against the protrusion 518 (col. 7, line 62 – col. 8, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai such that the inner surface/ridge of the valve engages against the protrusion to limit the collapse of the first end portion of the valve (i.e. the bottom portion of the valve fixed to the base portion of the connector), as Feith teaches (col. 7, line 62 – col. 8, line 2).  This ensures that the biasing of the first end portion of the valve is maintained, because excessive deformation is prevented.
Regarding claim 11, Tsai discloses in Figs. 1-5 that when the first end portion of the valve 40 (i.e. the bottom portion) collapses, the valve 40 moves toward the protrusion 35 such that the second end portion of the valve 40 (i.e. the top portion) moves in a direction that is transverse relative to the central longitudinal axis (at least with the neck 42 bulging in the transverse direction, as shown in Fig. 5).  Tsai lacks teaching that the valve engages the protrusion when the valve collapses.
Feith teaches in Figs. 7-8 that when the first end portion of the valve (comprising the collapsible skirt 571) collapses (Fig. 8), the valve engages against the protrusion 518 (col. 7, line 62 – col. 8, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai such that the first end portion of the valve (i.e. the bottom portion of the valve fixed to the base portion) engages against the protrusion to limit the collapse of the first end portion, as Feith teaches (col. 7, line 62 – col. 8, line 2).  This ensures that the biasing of the first end portion of the valve is maintained, because excessive deformation is prevented.
Regarding claim 17, Tsai discloses in Figs. 1-5 a needleless connector comprising: 
a housing 50, 30 comprising a central longitudinal axis, a body portion 50, and a base portion 30, the body portion 30 comprising an inner surface forming a housing cavity, and a first port (at/with tapered opening 54) forming a first fluid passage to the housing cavity, the base portion 30 comprising a20Attorney Docket No. P-22823.US01/122295-6638PATENT top end section (toward the top of the connector shown in the drawings) and a bottom end section (toward the bottom of the connector shown in the drawings), the top end section comprising a protrusion 35, and the bottom end section comprising a second port (comprising either of the two ports in the base portion 30 separate from the protrusion 35); and 
a valve 40 comprising a first end portion (comprising the bottom portion with the central, internal surface that engages/stops near the protrusion 35 when the valve is compressed, as shown in Fig. 5), a second end portion (comprising the top portion with sealing end 46), and an inner surface forming a valve cavity, the valve having a closed configuration (Fig. 2) in which the first fluid passage is obstructed by the second end portion of the valve, and an open configuration (Fig. 5) in which the valve 40 is compressed toward the base portion 30 such that the first fluid passage is unobstructed, 
wherein, when the valve 40 moves from the closed configuration (Fig. 2) toward the open configuration (Fig. 5), the first end portion of the valve 40 moves toward the protrusion 35 such that the second end portion of the valve moves in a direction that is transverse relative to the central longitudinal axis (at least with the neck 42 bulging in the transverse direction, as shown in Fig. 5).  
Tsai lacks teaching that the first end portion of the valve engages against the protrusion when the valve moves from the closed configuration toward the open configuration.
Feith teaches in Figs. 7-8 that when the valve (comprising the valve with collapsible skirt 571) moves from the closed configuration (Fig. 7) toward the open configuration (Fig. 8), the first end portion of the valve engages against the protrusion 518 (col. 7, line 62 – col. 8, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai such that the first end portion of the valve (i.e. the bottom portion of the valve fixed to the base portion) engages against the protrusion when the valve is opened to limit the collapse of the first end portion, as Feith teaches (col. 7, line 62 – col. 8, line 2).  This ensures that the biasing of the first end portion of the valve is maintained, because excessive deformation is prevented.
Regarding claim 18, Tsai discloses in Figs. 1-5 that when the valve 40 moves from the closed configuration toward the open configuration, an inner surface of the valve 40 moves close to a distal end of the protrusion (as shown in Fig. 5), but Tsai lacks teaching that said inner surface of the valve engages against said distal end of the protrusion. 
Feith teaches in Figs. 7-8 that when the valve (comprising the collapsible skirt 571 and end engageable with actuator 590) moves from the closed configuration (Fig. 7) toward the open configuration (Fig. 8), an inner surface of the valve engages against a distal end of the protrusion 518 (col. 7, line 62 – col. 8, line 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Tsai such that the inner surface of the valve engages against the distal end of the protrusion to limit the collapse of the first end portion (i.e. the bottom portion of the valve fixed to the base portion of the connector), as Feith teaches (col. 7, line 62 – col. 8, line 2).  This ensures that the biasing of the first end portion of the valve is maintained, because excessive deformation is prevented.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Doyle (US 2005/0087715).
Regarding claim 13, Tsai discloses in Figs. 1-5 that an outer surface of the valve 40 comprises a secondary seal portion 46, but lacks teaching that the outer surface of the valve also comprises a primary seal portion, and wherein, the primary seal portion is spaced apart from the secondary seal portion.  
Doyle teaches in Figs. 1-5 and paragraph 42 that an outer surface of the valve 18 comprises a primary seal portion (that selectively seats against area 36 on the housing 16) and a secondary seal portion (that selectively seats against area 38 on the housing 16), and wherein, the primary seal portion is spaced apart from the secondary seal portion.  When the valve 18 moves from the open configuration toward the closed configuration, the second end portion (comprising the end of the valve 18 with the seal portions and is actuated by the cannula 26) longitudinally expands such that the secondary seal portion (for area 38) and the primary seal portion (for area 38) move away from each other to form a vacuum between an outer surface of the valve 18 and the inner surface of the body portion (of housing 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Tsai so that it comprises two seal portions spaced apart from each other so that they longitudinally expand away from each other to form a vacuum between the outer surface of the valve and the inner surface of the body portion (of the housing) when the valve closes to drawback hazardous fluid from the interface of the connector halves, as Doyle teaches (abstract and paragraph 5-6 and 42).
Regarding claim 14, Doyle teaches in Figs. 1-5 that the primary seal portion (for area 38) is configured to engage against the inner surface of the body portion 16 to form a primary seal therebetween, and the secondary seal portion (for area 36) is configured to engage against the inner surface of the body portion 16 to form a secondary seal therebetween.  
Regarding claim 15, Doyle teaches in Figs. 1-5 that the inner surface of the body portion 16 comprises a sealing edge 36 between the first port 33 and the base portion (comprising the connector portion connected to housing element 12 with the male Luer threads opposite from the end that connects to the female Luer 24).  
Regarding claim 16, Doyle teaches in Figs. 1-5 that the inner surface of the body portion 16 comprises a fluid channel (comprising the volume between the valve member 18 and the housing 16 that allows for the creation of the vacuum between the seating areas 36, 38 during closure of the valve 18, as disclosed in paragraph 42) extending between the first port 33 and the sealing edge 38.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Feith as applied to claim 17 above, and further in view of White et al. (US 2016/0038701).
Regarding claim 19, Tsai discloses in Figs. 1-5 that when the valve 40 moves from the closed configuration toward the open configuration, the second end portion (top portion of the valve 40) collapses and the first end portion (bottom portion of the valve 40) collapses, but together with Feith lacks teaching that the second end portion (top portion of the valve 40) begins to collapse after the first end portion (bottom portion of the valve 40) begins to collapse.  
White teaches in Figs. 2C-2E and in paragraphs 44-48 that when the valve 570 moves from the closed configuration (Fig. 2C) toward the open configuration (Fig. 2E), the second end portion (top portion of the valve 570 with notches 514A, 514B) begins to collapse after the first end portion (bottom portion of the valve 570 with dimples 580A, 580B) begins to collapse.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector in the combination of Tsai and Feith to have the second end portion of the valve (the top portion shown) to collapse after the first end portion of the valve (the bottom portion shown) when the valve is opened, as White discloses, to ensure that the outlet port in the base portion is opened before the inlet port where the valve is actuated open by the other half of the connector assembly.  This helps to ensure a flow path and create a vacuum to draw fluid from the inlet port when the valve is opened, which helps prevent hazardous fluid from reaching any external part of the connector.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Feith as applied to claim 17 above, and further in view of Doyle (US 2005/0087715).
Regarding claim 20, Tsai discloses in Figs. 1-5 that an outer surface of the valve 40 comprises a secondary seal portion 46, but together with Feith lacks teaching that the outer surface of the valve also comprises a primary seal portion, and wherein, when the valve moves from the open configuration toward the closed configuration, the second end portion (comprising the top portion of the valve 40 with sealing end 46) longitudinally expands such that the secondary seal portion and the primary seal portion move away from each other to form a vacuum between an outer surface of the valve and the inner surface of the body portion.  
Doyle teaches in Figs. 1-5 and paragraph 42 that an outer surface of the valve 18 comprises a primary seal portion (that selectively seats against area 36 on the housing 16) and a secondary seal portion (that selectively seats against area 38 on the housing 16), and wherein, when the valve 18 moves from the open configuration toward the closed configuration, the second end portion (comprising the end of the valve 18 with the seal portions and is actuated by the cannula 26) longitudinally expands such that the secondary seal portion (for area 36) and the primary seal portion (for area 38) move away from each other to form a vacuum between an outer surface of the valve 18 and the inner surface of the body portion (of housing 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve in the combination of Tsai and Feith so that it comprises seal portions that longitudinal expand away from each other to form a vacuum between the outer surface of the valve and the inner surface of the body portion (of the housing) when the valve closes to drawback hazardous fluid from the interface of the connector halves, as Doyle teaches (abstract and paragraph 5-6 and 42).
Regarding claim 21, Doyle teaches in Figs. 1-5 that the inner surface of the body portion (of housing 16) comprises a fluid channel (comprising the volume between the valve member 18 and the housing 16 that allows for the creation of the vacuum between the seating areas 36, 38 during closure of the valve 18, as disclosed in paragraph 42) configured to permit a fluid to move between the secondary seal portion (on the valve 18 that selectively seats against seating area 38) and the inner surface of the housing 16 into an area between the secondary seal portion and the primary seal portion (on the valve 18 that selectively seats against seating area 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753